United States Court of Appeals
                                  FOR THE DISTRICT OF COLUMBIA CIRCUIT

                                           ____________

No. 18-3031                                                      September Term, 2018

                                                                         1:03-cr-00516-RJL-1


                                                            Filed On: February 19, 2019
United States of America,

                  Appellee

         v.

James Odell Baxter, II,

                  Appellant

------------------------------

Washington Teachers’ Union,
            Intervenor


         BEFORE:           Henderson, Srinivasan, and Millett, Circuit Judges

                                              ORDER

       Upon consideration of the motions for summary affirmance, the opposition
thereto, the replies, and the supplement to the government’s reply, it is

        ORDERED that the motions for summary affirmance be granted. The merits of
the parties’ positions are so clear as to warrant summary action. See Taxpayers
Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C. Cir. 1987) (per curiam). The
Washington Teachers’ Union was specifically authorized by statute to move for an
adjustment of appellant’s restitution schedule. See 18 U.S.C. § 3664(k) (permitting
“any party, including the victim,” to move the court to adjust a restitution payment
schedule). Assuming without deciding that a de novo standard of review applies, the
district court did not err in concluding that appellant’s receipt of $40,000 as part of a
settlement agreement constituted a material change in his economic circumstances that
justified requiring appellant to pay $36,000 toward his outstanding restitution
obligations. See United States v. Simpson-El, 856 F.3d 1295, 1296 (10th Cir. 2017).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 18-3031                                                September Term, 2018

        The Clerk is directed to publish this order and to withhold issuance of the
mandate herein until seven days after resolution of any timely petition for rehearing or
petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam




                                          Page 2